Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 6-19 are allowed because the prior art fail to teach a casing including a shaft; a rotatable lever rotatable with respect to the casing and the shaft, the rotatable lever including (i) a contact portion contactable to the coupling member and (ii) a bearing portion including a hole into which the shaft is inserted, with the bearing portion being rotatably supported by the shaft, the rotatable lever being rotatable between a contact position in which the contact portion contacts the coupling member and a spaced position in which the contact portion is spaced from the coupling member, the rotatable lever being rotatable between (i) a regulating position in which the rotatable lever regulates a movement of the coupling member from the second position toward the first position by the contact portion pressing the coupling member toward the second position and (ii) a non-regulating position in which the rotatable lever permits the movement of the coupling member from the second position toward the first position in combination with remaining limitations of claims 6-19.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852